Mobton, J.
In the view which we take of this case, it is not necessary to consider whether the award would have been dis*209tribu table among the owners of the ship as partners in the voyage, or as owners of the ship. We do not think the plaintiff can maintain his bill on either ground. He conveyed all his interest in the ship to the defendant in August, 1872. He also conveyed to the defendant all his interest of every description in the voyage, including claims against the United States, in May, 1874. This conveyance was, in the most general terms, of all claims growing out of his ownership in the voyage, and is said in the instrument to be “ a compromise sale and settlement of all matters pertaining to ship Europa.” As to this conveyance the plaintiff says, in the first place, that the amount awarded by Congress to the owners of the Europa was a gratuity or donation, in which the plaintiff could, in the nature of things, have no assignable interest, and, in the next place, that the assignment was void under the provisions of the U. S. Rev. Sts. § 3477.
It may be, as the plaintiff insists, that the owners of the Europa had no legal or equitable claim upon the United States for the services of their ship and crew in rescuing seamen in the Arctic seas, or for the losses which they sustained thereby. It is evident, however, that they presented a claim to Congress for compensation. The assignment speaks of claims upon the United States as one of the things transferred, and no question is made about this being the only claim against the United States which the owners of the ship had. Congress recognized the claim, and in February, 1891, passed an act directing the payment of a certain sum to the owners, not as a donation or gratuity, but as compensation for losses sustained and services rendered in the rescue. It also provided in the act, that, upon the receipt of the money, the owners should give a full discharge of all claims, equitable or otherwise, which they had, or in any way thought they had, against the United States on account of said losses and services. Congress having thus treated as compensation the amount paid, and having recognized as equitable, to some extent at least, the claim made by the owners, we do not think the plaintiff can rightfully insist now that the sum paid was a gratuity or donation, and that his assignment passed no interest in it. Even if it was a donation or gratuity, it is possible that it might have passed under the broad language of the conveyance of May, 1874. Kingsbury v. *210Burrill, 151 Mass. 199. So far as the cases of Heard v. Sturgis, 146 Mass. 545, and Newell v. West, 149 Mass. 520, treat awards under statutes of the United States respecting Alabama Claims as gratuities, they must be regarded as overruled by the Supreme Court of the United States. Williams v. Heard, 140 U. S. 529.
The claim of the plaintiff that the assignment is invalid under § 3477 of the U. S. Rev. Sts., would seem to derive some support from Newell v. West, ubi supra. But in that case the court relied in the main for this point upon Spofford v. Kirk, 97 U. S. 484. The statute has since been under consideration by the Supreme Court of the United States in other cases. Goodman v. Niblack, 102 U. S. 556. Bailey v. United States, 109 U. S. 432. Hobbs v. McLean, 117 U. S. 567. Freedman’s Savings Trust Co. v. Shepherd, 127 U. S. 494. In Goodman v. Niblack, the court says that there is no doubt that the sole purpose of the statute was to protect the government, and not the parties to the assignment. This language is cited with approval in Bailey v. United States, and the construction thus given to the statute is further upheld in Hobbs v. McLean, and more strongly still in the last reported case which deals with the subject, viz. Freedman’s Savings & Trust Co. v. Shepherd. It is also said in Goodman v. Niblack, that the mischiefs which the statute was designed to prevent were two: first, the embarrassment to which the government might be subjected by having several persons instead of one perhaps to deal with, and by the introduction of strangers to the transaction; and, secondly, the introduction into the prosecution of claims, often speculative and desperate, before Congress and the departments, of the combinations and influences that might result from multiplying the number of persons interested in them as owners. None of these considerations affect the present case. The government has paid over the money without objection to the defendant Osborn, as agent and managing owner of the Europa. The assignment by the plaintiff to him of his interest in the claim was for the purpose and as a part of a settlement between them of all matters relating to the ship and voyage. Without undertaking to say that an assignor might not, under some circumstances, before the allowance of the claim, disregard *211his assignment, we think the plaintiff cannot be permitted to do it in this case.
It is to be said further, that, although the sum appropriated by Congress, and paid to the defendant Osborn, cannot be properly described as a donation or gratuity, it is very doubtful whether the claim which was presented by the owners, and which finally was recognized and paid by Congress, came within the provisions of § 3477. See Hobbs v. McLean, 117 U. S. 567, 575.

Decree affirmed.